Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-17 have been examined in this application.  The Information Disclosure Statements (IDS) filed on 03/16/2020 and 01/19/21 and 03/18/21 have been acknowledged and considered by the Office.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Samia Chaudry on 12/2/21.
Replace the abstract with the following:
A mouthwash dispensing system including: a bottle with a threaded neck (150) defining an opening (140) and configured to hold a liquid; a dispenser (340) including a receiving orifice (380) and a receiving protrusion (390); and a spring-actuated adapter, including: an adapter orifice (250); a valve stem (220, 260) including a spring (270) and a seal (280), wherein the spring (270) is configured to bias the seal (280) to move the spring-actuated adapter to a closed position; a threaded adapter (230) configured to couple the spring-actuated adapter to the threaded neck (150); and a friction-fit adapter configured to couple the spring-actuated adapter to the dispenser (340); wherein, when the spring-actuated adapter is coupled to the dispenser (340), the receiving protrusion (390) moves the spring-
Cancel claims 3 and 15
Replace claim 1 with the following:
A dispensing system, comprising:
a bottle, the bottle comprising a threaded neck defining an opening and configured to hold a liquid;
a dispenser comprising a receiving orifice and a receiving protrusion; and
a spring-actuated adapter, comprising:
an adapter orifice;
a valve stem configured to hold a spring and a seal, wherein the spring is configured to bias the seal to move the spring-actuated adapter to a closed position;
a threaded adapter configured to couple the spring-actuated adapter to the threaded neck; and
a form-fit adapter configured to couple the spring-actuated adapter to the dispenser;
wherein, when the spring-actuated adapter is coupled to the dispenser, the receiving protrusion moves the spring-actuated adapter to an open position to allow the liquid to flow from the bottle through the adapter orifice and into the dispenser;
wherein the spring-actuated adapter further comprises a rim defining the adapter orifice; and
wherein the spring is disposed around an exterior wall of the valve stem, and

Replace claim 4 with the following:
The dispensing system of claim 2,
wherein the receiving protrusion is configured to push the valve stem a sufficient distance to displace the seal from the adapter orifice in the open position.
Replace claim 6 with the following:
The dispensing system of claim 5, wherein the seal is coupled to a top surface of the valve stem, and 
wherein the top surface of the valve stem and at least a portion of the one or more outlets are fluidly connected to the receiving orifice when the spring-actuated adapter is coupled to the dispenser.
Replace claim 12 with the following:
A spring-actuated adapter for a liquid dispenser, comprising:
an adapter orifice;
a valve stem configured to hold a spring and a seal, wherein the spring is configured to bias the spring-actuated adapter into a closed position;
a threaded adapter configured to couple the spring-actuated adapter to a bottle; and
a form-fit adapter configured to couple the spring-actuated adapter to a liquid dispenser;
wherein, when the spring-actuated adapter is coupled to the liquid dispenser, the spring-actuated adapter is placed in an open position;

wherein the spring is disposed around an exterior wall of the valve stem, and
wherein, when the spring-actuated adapter is coupled to the liquid dispenser, an end of the exterior wall contacts the rim to protect the spring from contact with liquid flowing through the spring-actuated adapter.
Replace claim 14 with the following:
The spring-actuated adapter of claim 12, wherein, in the open position, a receiving protrusion of the dispenser pushes on the valve stem and moves the seal away from the adapter orifice, which opens the adapter orifice to allow the liquid to flow from the bottle through the adapter orifice of the spring-actuated adapter and into the dispenser.
Reasons for Allowance
Claims 1-2, 4-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the details of the applicant’s invention as cited in each of claims 1 and 12. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claims 1 and 12 inventive: “[…] wherein, when the spring-actuated adapter is coupled to the liquid dispenser, an end of the exterior wall contacts the rim to protect the spring from contact with liquid flowing through the spring-actuated adapter”. 

Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 

/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754